Citation Nr: 0700097	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  00-07 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for weak feet, now rated 
as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1955. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating for weak feet.

In his April 2000 appeal, the veteran requested a hearing 
before the Board sitting in Washington, D.C.  In 
correspondence in November 2006, the veteran stated that he 
no longer desired a hearing.  

The veteran was granted service connection for weak feet in 
February 1956.  His service medical records showed complaints 
of foot pain and a diagnosis of pes planus.  The veteran was 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276 and 5277 
for flat and weak feet.  In his April 2000 appeal, the 
veteran contended that the cause and diagnosis of his 
bilateral foot condition was in error.  In December 2001 he 
submitted medical evidence of a diagnosed neurological 
condition possibly caused by exposure to cold in service.  
The RO addressed this issue as a separate claim for service 
connection for residual conditions from exposure to cold and 
provided a decision in June 2006 that denied the claim.  A 
notice of disagreement has not been received on that issue.  

Since service connection for weak feet was based on medical 
evidence of a musculoskeletal and not a neurological 
condition, the Board will adjudicate this claim for an 
increased rating for weak feet separately, mindful that 
another coincident disease of the lower extremities has been 
diagnosed and adjudicated but  is not presently the subject 
of an appeal before the Board.

In November 2006, the veteran submitted additional evidence 
relevant to the condition of his lower extremities.  He 
waived RO consideration of the evidence and the Board will 
review it as part of this claim.  That evidence seems to be a 
claim for a back condition, secondary to the service-
connected foot condition.  However, that claim has not been 
adjudicated by the RO and thus is not before the Board.  The 
evidence is referred to the RO for review relevant to the 
claim for service connection for a back condition, secondary 
to the service-connected foot condition.


FINDING OF FACT

The veteran's weak feet are manifested by bilateral pes 
planus with peripheral cyanosis, pitting edema, and bilateral 
claw toes.  The veteran's symptoms include pain, fatigue, 
weakness, stiffness, swelling, and lack of endurance and are 
not improved by orthopedic shoes or appliances. 


CONCLUSION OF LAW

The criteria for an increased rating for weak feet have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7., 4.10 4.40. 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5276, 5277 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2006; a rating 
decision in March 1999; and a statement of the case in March 
2000.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the June 2006 supplemental statement of the 
case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran contends that his bilateral musculoskeletal foot 
condition is more severe, and he seeks a higher rating.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2006).

Diagnostic Codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.   See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; see DeLuca, supra.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Acquired flatfoot warrants a 50 percent rating if there is 
pronounced pronation, extreme tenderness of plantar surfaces, 
marked inward displacement, and severe spasm of the tendon 
Achilles on manipulation, not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, DC 5272.  There is no higher 
rating.  Bilateral weak feet, a symptomatic condition, 
secondary to constitutional conditions, characterized by 
atrophy of the musculature, disturbed circulation, and 
weakness is rated by the underlying condition with a minimum 
rating of 10 percent.  38 C.F.R. § 4.71a, DC 5277.   Here, no 
underlying musculoskeletal conditions have been identified.  
Neurological conditions of the lower extremities are rated 
under different regulations and are the subject of a separate 
claim.  

In October 1995, a private podiatrist noted that the veteran 
exhibited severe bilateral pronation, posterior tendonitis, 
and synovitis.  He was prescribed orthhoses and orthotics; 
however, he continued to experience pain and difficulty in 
ambulation.  In December 1997, a VA physician noted the 
veteran's complaints of increasing pain, numbness, and 
discomfort and diagnosed acquired sensorimotor polyneuropathy 
axional.  In November 2000, a VA contract physician examined 
the veteran's feet for both musculoskeletal and neurological 
deficits.  X-rays of the veteran's left foot showed 
flattening of the medial arch and hammertoe deformities of 
the left two digits, but no fractures or osseous destructive 
lesions.  X-rays of the right foot also showed flattening of 
the medial arch with unremarkable osseous structures and no 
fractures.  The examiner noted that the veteran had bilateral 
pes planus with peripheral cyanosis, pitting edema, and 
bilateral claw toes.  The veteran's symptoms included pain, 
fatigue, weakness, stiffness, swelling, and lack of endurance 
both while walking and at rest.  Pain flare-ups occurred many 
times per week lasting hours or days.  He could not stand or 
walk independently without some form of support and used a 
wheelchair most of the time.  The veteran had not had surgery 
but did take pain medication and was able to continue 
employment as an attorney. 

In a March 2002 letter, the veteran's primary care physician 
stated that the veteran was using a motorized scooter and was 
unable to continue employment or perform some household 
activities.  However, his medical report addressed only the 
neurological conditions affecting his lower extremities.  In 
February 2003, a VA podiatrist noted that the veteran was 
unable to be properly fitted with orthotics and that 
compression stockings were uncomfortable.  He prescribed a 
different type of orthopedic footwear.  In April 2003, 
another VA podiatrist noted that the new design was not 
satisfactory.  VA treatment records through August 2005 show 
that the veteran was unable to ambulate independently and 
relied on motorized scooters. 

In November 2006, the veteran submitted a treatment note from 
his VA physician and waived consideration of the evidence by 
the RO.  His physician noted that the veteran injured his 
back in early November 2006 when he fell while loading his 
wheelchair on a lift.  The physician stated that the accident 
was likely related to his foot problem and the progressive 
weakness of his legs and buttocks.  

The Board concludes that the veteran's musculoskeletal 
bilateral foot condition is severe, manifested by pes planus, 
edema, pain, stiffness, and tenderness, and is not improved 
by orthopedic shoes or appliances.  Therefore, a 50 percent 
rating is warranted.  However, there is no higher rating for 
this musculoskeletal condition.

The record contains no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment, 
or treatment records showing frequent periods of 
hospitalization, that would take the veteran's case outside 
the norm so as to warrant an extraschedular rating.  
Therefore, the Board finds that referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  The veteran's weak 
feet were rated at 50 percent in 1996, and he was 
subsequently able to continue his career as an attorney for 
many years.  Use of a motor scooter and inability to continue 
work began in 2002 as a result of the progression of a 
neurological condition which is currently not service-
connected.  The most recent wheelchair accident was 
attributed by his physician to both his foot problem and 
progressive leg weakness.  It is not clear from this note 
whether the musculoskeletal or neurological disorder was the 
primary factor.  

The weight of the credible evidence demonstrates that the 
veteran's current musculoskeletal foot condition warrants a 
rating not greater than 50 percent, the highest rating 
available.  As the preponderance of the evidence is against 
this claim for an increased rating, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

An increased rating for weak feet is denied.  


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


